 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   AMERIPRISE FINANCIAL SERVICES,                             Case No. 2:19-CV-01005-JCM-EJY
     INC.,
 5
                    Plaintiff,                                                ORDER
 6
            v.
 7
     DOROTHY GREPPIN POWERS,
 8
                    Defendant.
 9

10           Before the Court is Plaintiff Ameriprise Financial Services, Inc.’s Ex Parte Motion for
11   Approval of Service by Publication and to Extent [sic] Time for Service (ECF No.14). Plaintiff has
12   demonstrated substantial efforts to effect personal service on Defendant Dorothy Greppin Powers
13   during the 90 day period preceding the filing of Plaintiff’s Motion. Plaintiff seeks permission from
14   the Court to serve its Complaint by publication, which would necessarily also require an extension
15   of time to effect service.
16           Pursuant to Fed. R. Civ. P. 4(e)(1), service of Plaintiff’s Complaint filed in federal court may
17   be effectuated by following Nevada state law pertaining to proper service. Nevada Rule of Civil
18   Procedure 4.4 (c) allows for service by publication as quoted on pages 4 and 5 of Plaintiff’s Motion.
19   Plaintiff has met the requirements of Nev. R. Civ. P. 4.4(c)(1) demonstrating that the Plaintiff cannot
20   be found after a diligent search was made. Pursuant to Nev. R. Civ. P. 4.4(c)(2), Plaintiff has
21   demonstrated that (i) a cause of action exists against the Defendant, (ii) Defendant is a necessary
22   party to the action filed, and (iii) Plaintiff is aware of only two possible last known addresses at
23   which Defendant may reside, and has diligently attempted service at those addresses on dates
24   identified throughout June, July, August and September, 2019; (iv) Plaintiff knows of no other
25   addresses at which Defendant resides or at which she can be found; (v) publication is sought based
26   on facts establishing that Defendant cannot be found as set forth in exhibits attached to Plaintiff’s
27

28
                                                       1
 1   Motion; (vi) the Nevada Legal News is a proper publication in which the summons should be

 2   published; and (vii) the language to be used in the publication is the language set forth in the

 3   summons itself.

 4          Accordingly,

 5          IT IS HEREBY ORDERED that Plaintiff’s Motion for Approval of Service by Publication

 6   (ECF No. 14) is GRANTED.

 7          IT IS FURTHER ORDERED that Plaintiff’s time to serve Defendant shall be extended by

 8   eight weeks, measured from the first day following the date of this Order.

 9          DATED: September 19, 2019

10

11
                                                  ELAYNA J. YOUCHAH
12                                                UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                     2
